F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 22 2002
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    JIMMY MAYBERRY; LETHA
    MAYBERRY, dba GEM ELECTRIC
    COMPANY,

                  Plaintiffs - Appellants,                No. 01-5129
                                                    (D.C. No. 99-CV-659-B)
    v.                                                 (N.D. Oklahoma)

    PIONEER LIFE INSURANCE
    COMPANY (Conseco Companies), a
    foreign corporation,

                  Defendant - Appellee.


                               ORDER AND JUDGMENT         *




Before HENRY , Circuit Judge, BRORBY , Senior Circuit Judge, and         BRISCOE ,
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiffs Jimmy and Letha Mayberry appeal from the judgment in favor of

defendant Pioneer Life Insurance Company on their claims for breach of contract,

bad faith, and punitive damages, and the dismissal of their motion for a bill of

accounting. We have jurisdiction under 28 U.S.C. § 1291. As we find no plain

error–if there is error at all–in the trial court’s action, we affirm.

      Plaintiffs were covered by defendant’s catastrophic hospital expense

insurance plan beginning on December 10, 1992. During the course of the policy,

plaintiffs submitted approximately 3000 claims seeking approximately $250,000.

Defendant paid approximately $200,000 and denied other claimed amounts.

Plaintiffs asserted that defendant breached the insurance contract and acted in bad

faith by wrongfully denying payment on insurance claims and improperly

increasing their insurance premiums.

      Defendant filed a motion for summary judgment. The district court

originally granted it in part, limiting plaintiffs’ breach of contract claim to the

alleged wrongful denial of a dental claim. Addressing plaintiffs’ “motion to

reconsider interlocutory order,” the district court decided to allow plaintiffs to

proceed against defendant on all unpaid insurance claims. The district court

noted, however, that plaintiffs’ breach of contract and bad faith claims were

limited to unpaid claims, because plaintiffs did not raise the issue of claims

ultimately paid upon resubmission until their motion to reconsider.


                                           -2-
      The case was then tried to a jury. At the conclusion of the evidence,

defendant filed a motion for judgment as a matter of law under Fed. R. Civ.

P. 50(a). The court entered judgment for defendant on plaintiffs’ bad faith and

punitive damages claims and submitted plaintiffs’ remaining breach of contract

claim to the jury. The jury rejected plaintiffs’ breach of contract claim, and the

district court dismissed their claim for a bill of accounting on the basis that it was

not supported by the evidence.

      Plaintiffs argue on appeal that: (1) the district court’s comment to the jury

regarding the testimony of their expert witness, Melvin Cooper, unfairly

prejudiced the jury; (2) the district court erred in limiting the dollar amount of a

disputed dental claim based on a theory not advanced by defendant at the time it

initially rejected the claim; (3) there was sufficient evidence to submit to the jury

their bad faith and punitive damages claims; (4) the district court improperly

denied their evidence of resubmitted claims; (5) the district court improperly

imposed a contractual statute of limitations that defendant had not preserved in

the Pretrial Order; and (6) there was sufficient evidence to support their claim for

a bill of accounting on premium issues. Plaintiffs contend that the jury’s verdict

based on a finding that there was no breach of contract should be reversed, and

the case should be retried on all issues.




                                            -3-
       “A federal court sitting in diversity must apply the law of the forum state,

in this case Oklahoma, and thus must ascertain and apply Oklahoma law with the

objective that the result obtained in the federal court should be the result that

would be reached in an Oklahoma court.”        Wood v. Eli Lilly & Co. , 38 F.3d 510,

512 (10th Cir. 1994). On appeal, we apply “the normal federal standards of

appellate review to examine the district court’s decision process.”     Mid-America

Pipeline Co. v. Lario Enters., Inc.    , 942 F.2d 1519, 1524 (10th Cir. 1991).

       In their first assertion of error, plaintiffs contend that a comment made by

the trial judge to the jury amounted to an instruction to disregard the testimony of

their expert witness, Melvin Cooper, which unfairly prejudiced their breach of

contract claim. Plaintiffs presented Mr. Cooper as an expert on the coverage

provided by their insurance contract.

       At the end of all the evidence, the judge said to the jury:

       In reference to the testimony of Mr. Melvin Cooper who testified in
       this case, let me simply say to you insofar as you conclude that
       Mr. Cooper’s testimony involved an erroneous conclusion regarding
       the benefits or coverage under the insurance policy, you should
       simply disregard his testimony if you think that was the case as to
       any particular claim or claims.

Aplt. App., Vol. III at 587. Plaintiffs did not object to this comment.

       Because plaintiffs did not object at trial, we review the trial judge’s

instructions to the jury for plain error.   Giron v. Corrections Corp. of Am.    ,

191 F.3d 1281, 1289 (10th Cir. 1999). “We will only reverse under the plain

                                             -4-
error standard in an exceptional circumstance–one where the error was patently

plainly erroneous and prejudicial.”       Id. (quotation omitted).

       We have carefully considered the judge’s comment in this case, and hold

that it does not constitute error and did not prejudice plaintiffs. The trial judge in

a federal court “is not limited to instructions of an abstract sort.”     Quercia v.

United States , 289 U.S. 466, 469 (1933). Rather, the judge is entitled “to assist

the jury in arriving at a just conclusion by explaining and commenting upon the

evidence, . . . provided [the judge] makes it clear to the jury that all matters of

fact are submitted to their determination.” The judge “may analyze and dissect

the evidence, but . . . may not either distort it or add to it.”    Id. at 470. The

judge’s comment in this case did not add to or distort the evidence, and clearly

left the duty of fact-finding with the jury.

       In their second argument, plaintiffs contend that the district court erred in

limiting the dollar amount of a disputed dental claim based on a contract

provision not advanced by defendant at the time it initially rejected the claim.

Plaintiffs offer no support for their contention that defendant was precluded from

relying on the entire insurance contract at trial of their breach of contract claim.

We are aware of none and, therefore, reject plaintiffs’ argument. We have

reviewed the trial transcript as it relates to the disputed dental claim. Based on

the evidence presented at trial, the amount submitted to the jury as potential


                                                -5-
damages, $1722, is the amount that was potentially covered by the contract as an

accidental injury. The rest of the disputed dental claim clearly was barred by the

policy’s cosmetic surgery exclusion, if not by other provisions. We need not

consider whether plaintiffs were entitled to the disputed $1722 as a matter of law

because the issue was determined by the jury.

      Next, plaintiffs assert that there was sufficient evidence to submit their bad

faith and punitive damages claims to the jury. The trial court granted defendant’s

motion for judgment as a matter of law on these claims because the only

testimony that potentially could support them was that of Melvin Cooper. The

court decided, however, that Mr. Cooper’s testimony was based on an erroneous

interpretation of the insurance policy, was not probative, and could not meet the

required evidentiary standard for either bad faith or punitive damages. Aplt.

App., Vol. III at 574-75. Plaintiffs contend that the district court misunderstood

the policy and that its decision was error, but fail to set out an argument

demonstrating any error. We reject plaintiffs’ conclusory argument.

      Next, plaintiffs argue that the district court improperly denied their

evidence of claims that were resubmitted before they were eventually paid. The

district court considered the issue of resubmitted claims untimely because

plaintiffs did not raise it until their motion to reconsider, in which they

challenged the partial grant of summary judgment to defendant.      See Aplt.


                                          -6-
Opening Br., Att. 3, at 3 n.1 (district court order on plaintiffs’ motion to

reconsider). Although plaintiffs assert on appeal that they raised the issue in an

earlier pleading, they did not include in their appendix the document necessary for

us to review that assertion. Because it is plaintiffs’ responsibility to provide an

adequate record, we decline to consider their inadequately supported argument.

See 10th Cir. R. 10.3(A), (B).

       Next, plaintiffs maintain that the district court improperly imposed a

contractual statute of limitations that defendant had not preserved in the Pretrial

Order. Because plaintiffs have not demonstrated that the jury verdict finding no

breach of contract by defendant should be overturned, the issue of a limitation on

damages is moot.

       Finally, plaintiffs argue that there was sufficient evidence to support their

motion for a bill of accounting on premium issues. An action for an accounting is

a proceeding in equity.    Dobry v. Dobry , 324 P.2d 534, 537 (Okla. 1958). “We

review the district court’s exercise of its equitable jurisdiction and its denial of

[plaintiffs’] motion for an abuse of discretion.”   United States v. Grover , 119 F.3d
850, 851 (10th Cir. 1997). Plaintiffs had the burden to prove their right to relief

by “plac[ing] in evidence facts which reasonably tend to prove that there is a

balance due.” Dobry , 324 P.2d at 537.




                                             -7-
      Plaintiffs point to evidence which, they argue, does not establish that

defendant’s premiums were proper. They fail to present evidence that defendant’s

premiums were improper , which is their burden. We therefore affirm the district

court’s dismissal of plaintiffs’ motion for a bill of accounting.

      AFFIRMED.



                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge




                                          -8-